 



Exhibit 10.4
Form of Lease
LEASE
     THIS LEASE is entered into as of                     , 2006 by and between
                                        , a
                                         (“Landlord”), and
                                        , a
                                         (“Tenant”).
1. REFERENCE PROVISIONS:
     1.1 Base Rent: $                     [$1.08 times Building Area] per month.
     1.2 Building: [Insert Building address].
     1.3 Building Area:                      square feet [Insert gross building
area of each Building, aggregating 1,432,300 square feet for all 10 Buildings].
     1.4 Commencement Date:                     , 2006 [Insert Closing Date].
     1.5 Expiration Date:                     , 2007 [Insert last day of
applicable full calendar month of Term specified for the Building on Attachment
1].
     1.6 Notice Addresses:
         Landlord:




         Tenant:
     1.7 Premises: The Building, together with all fixtures, improvements,
rights and benefits appurtenant to the Building, and the right to use the Common
Areas.
     1.8 Project: The land and improvements, including the Building and certain
other buildings (collectively, the “Buildings”), acquired by Landlord under the
Purchase Agreement.
     1.9 Purchase Agreement: That certain Purchase and Sale Agreement dated June
___, 2006 between Sun Microsystems, Inc., as Seller, and BioMed Realty, L.P., as
Buyer, pursuant to which this Lease is made.
2. DEMISE AND TERM:
     2.1 Demise of Premises: Landlord leases the Premises to Tenant, and Tenant
leases the Premises from Landlord, for the Term, upon the terms and conditions
of this Lease.
     2.2 Term: The term of this Lease (the “Term”) shall commence on the
Commencement Date specified in Article 1 and continue through the Expiration
Date specified in Article 1, unless the Term is sooner terminated as provided
herein.
     2.3 Option to Terminate: Tenant shall have the right to terminate this
Lease at any time, without payment of any penalty or termination fee, subject to
the obligation of Tenant to continue to pay

Exhibit E, Page 1



--------------------------------------------------------------------------------



 



rent and otherwise perform its obligations under this Lease through the
effective date of termination. Tenant shall exercise such option by giving not
less than ninety (90) days notice to Landlord, given in Tenant’s sole
discretion. If Tenant exercises such option, the Term of this Lease shall end as
of the effective date of termination, in the same manner as if such date were
the Expiration Date originally provided in this Lease.
     2.4 Other Leases. The parties acknowledge and agree that this Lease is
independent of the leases of other buildings in the Project (the “Other Leases”)
made pursuant to the closing of the purchase of the Project under the Purchase
Agreement. Without limiting the generality of the foregoing, Tenant’s exercise
of its option to terminate this Lease may be exercised only as to this Lease, or
in conjunction with the exercise of any option under one or more of the Other
Leases, in Tenant’s sole discretion.
3. RENT:
     3.1 Base Rent: Tenant shall pay to Landlord, as base rent for the Premises,
the monthly Base Rent specified in Article 1, payable monthly in advance on the
first day of each month during the Term.
     3.2 Rent Payments: All Rents shall be paid in lawful money of the United
States, to Landlord at its address for notices as set forth above or at such
other place as Landlord may designate from time to time by written notice to
Tenant. Tenant’s obligation to pay Rents shall be prorated during any partial
month of the Term based on the number of days in such month. As used herein and
elsewhere in this Lease, the term “Rents” means the Base Rent, Real Property
Taxes, insurance and other sums payable by Tenant under this Lease.
     3.3 Late Payments. If Tenant fails to make any payment of rent due under
this Lease within ten (10) days following Tenant’s receipt of written notice
from Landlord that the same is delinquent, then Tenant shall pay interest on
such late payment at an interest rate of eight percent (8%) per annum from the
time such payment was due and owing.
4. USE OF PREMISES:
     4.1 Tenant’s Use of Premises: Tenant may use the Premises for office,
laboratory and manufacturing and other lawful uses consistent with current
zoning for the Premises and all applicable laws (collectively, “Permitted
Uses”). Tenant shall not commit any waste, or authorize any nuisance, on the
Premises.
     4.2 Compliance with Laws and Private Restrictions: In all of its business
operations on the Premises, Tenant shall observe and comply with all judicial
decisions, statutes, constitutions, ordinances, resolutions, orders, or other
requirements of any municipal, county, state, federal, or other government
agency or authority having jurisdiction as from time to time in effect and
applicable to the Premises (“Laws”), and with recorded covenants, conditions and
restrictions, private agreements, and any other recorded instruments affecting
the use of the Building and Common Area, as existing as of the date of this
Lease or hereafter made with Tenant’s prior written consent (“Private
Restrictions”). Notwithstanding the foregoing, or any other contrary provision
set forth in this Lease, Tenant shall not be required to perform or make any
Capital Expenditures, or to pay or reimburse Landlord for the cost thereof,
either to comply with any Laws or Private Restrictions or otherwise, except that
Tenant shall perform any such work necessitated solely by reason of Tenant’s
particular and unique use of the Premises (and not generally applicable to
similar commercial premises) or any alterations that Tenant makes to the
Premises after the date hereof.
     4.3 Parking: During the Term, Tenant and its employees and invitees shall
be entitled to use the entirety of the parking facilities and other Common Areas
generally available for use at the Premises, together with the right to use in
common with other tenants in the Project all other Project parking facilities
and other Common Areas, at no additional cost to Tenant; provided, however, if
Tenant does not lease the entirety of the Project, then the number of parking
spaces used by Tenant shall be limited to

Exhibit E, Page 2



--------------------------------------------------------------------------------



 



Tenant’s pro rata share of the parking spaces within the Project calculated
based on the gross floor area of the Building and the gross floor area of the
other buildings in the Project. Tenant shall use the parking area at its own
risk, and Landlord shall have no liability to Tenant or Tenant’s employees or
invitees for any damage to vehicles, theft or personal injury occurring in or
about the parking area of the Premises, except to the extent caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors.
     4.4 Furniture: Tenant shall have the right to use, throughout the Term, the
furniture existing and in place in the Building at the commencement of the Term,
as to which Tenant has conveyed its interest to Landlord pursuant to the
Purchase Agreement. At the end of the Term, Tenant will, notwithstanding the
provisions of this Lease regarding Tenant’s Property, leave in place such
furniture in the Building as may then be existing in place in the Building.
     4.5 Hazardous Materials: Tenant, at its sole cost, shall comply with all
Laws relating to the storage, use, disposal, emission, or release of any
Hazardous Materials during the Term by Tenant or its agents, employees or
contractors. If Hazardous Materials stored, used, or disposed of on or about the
Premises by Tenant or its agents, employees or contractors during the Term
result in contamination or deterioration of water or soil on or about the
Premises, then Tenant shall promptly take any and all action necessary to
remediate such contamination as required by governmental authorities having
jurisdiction. At any time prior to the expiration of the Term, Tenant shall have
the right to conduct tests of water and soil. Tenant shall be solely responsible
for, and shall defend, indemnify and hold harmless Landlord from and against,
all claims, costs and liabilities, including attorneys’ fees and costs, to the
extent arising out of the failure of Tenant to perform its obligations under
this Section. Notwithstanding the foregoing or anything to the contrary
contained in this Lease, under no circumstance shall Tenant be liable for any
losses, costs, claims, liabilities or damages (including attorneys’ and
consultants’ fees) of any type or nature, directly or indirectly arising out of
or in connection with any Hazardous Materials present at any time on or about
the Premises, or the violation of any environmental Laws, except to the extent
that any of the foregoing actually results from the release or disposal of
Hazardous Materials during the Term by Tenant or its agents, employees, invitees
or contractors in violation of applicable environmental Laws. As used herein and
elsewhere in this Lease, the term “Hazardous Material” means any material or
substance that is now or hereafter prohibited or regulated by any Law or that is
now or hereafter designated by any governmental authority to be radioactive,
toxic, hazardous or otherwise a danger to health, reproduction or the
environment, including, without limitation, asbestos and petroleum products.
5. TENANT IMPROVEMENTS AND TRADE FIXTURES:
     5.1 Tenant Improvements: Tenant may, without Landlord’s approval, perform
or construct the following Tenant Improvements: (a) those involving paint, floor
and wall coverings and other similar cosmetic work; (b) such alterations as may
be required by applicable Laws; provided that Landlord’s consent shall be
required, upon the terms and conditions set forth below, for any particular such
alteration that involves the demolition and rebuilding of existing improvements;
or (c) other Tenant Improvements at a cost not to exceed $75,000 in any calendar
year, except that Landlord’s consent will be required for any Tenant
Improvements which adversely affect the Building structure or involve
alterations to the exterior of the Building. Any other Tenant Improvements may
be made only after obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord shall be deemed to have
consented to a Tenant Improvement if Landlord does not notify Tenant in writing
of its approval or disapproval thereof within fifteen (15) days after Tenant’s
request for Landlord’s approval. Any and all Tenant Improvements constructed at
Tenant’s cost during the Term and all improvements existing upon the Premises at
Term commencement shall remain the property of Tenant during the Term and may be
removed from the Premises at any time, with Tenant responsible to restore all
damage to the Premises caused by such removal. Tenant shall not be obligated to
remove any Tenant Improvements or other improvements at the end of the Term,
whether existing upon Term commencement or made by Tenant during the Term. As
used herein and elsewhere in this Lease, the term “Tenant Improvements”

Exhibit E, Page 3



--------------------------------------------------------------------------------



 



means all improvements, additions, alterations, and fixtures installed in or on
the Premises by Tenant at its expense after the Commencement Date, which are not
Trade Fixtures (as defined in Section 5.2) or Capital Expenditures (as defined
in Section 6.3).
     5.2 Trade Fixtures: Tenant may maintain and install in the Building such
Trade Fixtures as it considers advisable for the conduct of its business. All
Trade Fixtures maintained or installed by Tenant shall remain the property of
Tenant (other than the furniture described in Section 4.4). At the end of the
Term, Tenant shall remove its Trade Fixtures (other than the furniture described
in Section 4.4) and shall repair any damage to the Building caused by such
removal. As used herein and elsewhere in this Lease, the term “Trade Fixtures”
means equipment and fixtures provided and installed by Tenant for use in the
operation of Tenant’s business which can be removed without material damage to
the Building.
     5.3 Liens: Tenant shall keep the Premises free from any liens arising out
of any work performed, materials furnished, or obligations incurred by Tenant,
its agents, employees or contractors relating to the Premises. If any claim of
lien is recorded against the Premises, Tenant shall bond against or discharge
the same within twenty (20) days after Tenant’s receipt of written demand from
Landlord.
6. CONDITION OF PREMISES; MAINTENANCE:
     6.1 Condition of Premises: Landlord is leasing the Premises to Tenant “as
is”, without any obligation to alter, remodel, improve, repair or decorate any
part of the Premises, except as expressly set forth in this Lease. Landlord
expressly disclaims any warranty or representation, express or implied, with
respect to the Premises or any portion thereof, including, without limitation,
any warranty or representation as to fitness, condition, the existence of any
defect, patent or latent, merchantability, quality or durability, except as
expressly set forth in this Lease.
     6.2 Maintenance by Tenant Throughout the Term Tenant shall maintain the
Premises in good order, repair and condition, except for loss or damage caused
by ordinary wear, acts of God, condemnation, fire and other casualty, subject to
the provisions of Section 6.3.
     6.3 Capital Repairs and Improvements. With regard to any repair,
replacement, improvement or other work to the Building or the Premises that is a
capital expenditure under generally accepted accounting principles (a “Capital
Expenditure”) and that is necessary to maintain or repair, or replace as needed,
facilities and improvements existing as of the Commencement Date, including any
related work that may be required by applicable Laws, Tenant may, at its option,
either (a) perform the same at Landlord’s expense or (b) give written notice to
Landlord of the need for the Capital Expenditure, in which event Landlord shall
perform the same at its expense. If Tenant elects to perform the Capital
Expenditure, Landlord shall reimburse Tenant for its out-of-pocket expenditures
therefor within thirty (30) days after receipt of Tenant’s invoice, and if such
amount is not paid when due, Tenant may offset the amount due from the Rents.
Notwithstanding the foregoing, Tenant shall be responsible to perform and bear
the cost of, and Capital Expenditures shall not include, any repair,
replacement, improvement or other work necessitated by reason of Tenant’s
failure to perform its obligations under Section 6.2 or Tenant’s particular and
unique use of the Premises (and not generally applicable to similar commercial
premises). Notwithstanding the foregoing, with regard to any Capital Expenditure
the cost of which is to borne by Landlord pursuant to the foregoing provisions
of this Section, if Tenant reasonably determines that the cost to complete such
Capital Expenditure is likely to exceed $250,000, Tenant shall give Landlord
written notice thereof. Within ten (10) days following such notice (or within
such shorter time as Tenant may reasonably specify in such notice in the case of
a need for immediate work), Landlord shall have the right to advise Tenant in
writing of Landlord’s determination, made reasonably and in good faith, that the
Capital Expenditure is one that Landlord would not have made to the Building if
this Lease were not in effect, by reason of anticipated changes in the use of
the Building or the character of the improvements thereto, and Landlord shall
not be required to reimburse Tenant for any Capital Expenditure in respect of
which such notice is given. In the event that Landlord gives such notice, Tenant
may, at its option given at any time thereafter, terminate this Lease by
providing thirty (30) days written

Exhibit E, Page 4



--------------------------------------------------------------------------------



 



notice to Landlord. Tenant shall have the right to make such Capital
Expenditure, or do such other work as may be reasonably related to the need for
such Capital Expenditure, in either case without reimbursement from Landlord.
     6.4 Surrender. Upon the end of the Term, Tenant shall return the Premises
to Landlord in good order, repair and condition and generally in the condition
as existing upon the expiration of the Due Diligence Period under the Purchase
Agreement, except for loss or damage caused by the elements, ordinary wear, acts
of God, condemnation, fire and other casualty, and except for alterations made
as herein permitted. Tenant shall remove from the Premises its Trade Fixtures,
furniture, moveable equipment and other personal property (“Tenant’s Property”),
subject to the provisions of Section 4.4. Tenant shall repair any damage to the
Premises caused by such removal. If Tenant does not timely remove Tenant’s
Property, then Landlord may dispose of or store any part thereof in accordance
with applicable Laws, at Tenant’s sole cost. Tenant shall pay to Landlord,
within thirty (30) days after receipt of Landlord’s invoice, the reasonable
out-of-pocket expenses incurred by Landlord in connection with such disposition.
7. UTILITIES; OPERATION OF COMMON AREAS:
     7.1 Utilities: All electricity, water, sewer, and other utilities supplied
to the Premises shall be kept in Tenant’s name until the expiration or earlier
termination of the Term, and Tenant shall pay the utility directly therefor.
Notwithstanding the foregoing, in the event that any utility service is provided
to the Project as a whole, or to the Common Areas of the Project, and if Tenant
does not lease the entirety of the Project pursuant to this Lease and the Other
Leases, Landlord shall pay for the utility service, and Tenant shall reimburse
Landlord for its out-of-pocket costs therefor allocable to the Premises,
determined on a per square foot basis or such other equitable basis as may be
specified by Landlord and approved by Tenant, such approval not to be
unreasonably withheld.
     7.2 Operation of Common Areas:
          7.2.1 If and for so long as Tenant leases the entirety of the Project
pursuant to this Lease and the Other Leases, Tenant shall be responsible to
arrange for the operation and maintenance of the parking and other common areas
of the Project (the “Common Areas”) and for the payment of the costs and
expenses incurred in connection therewith, except as provided in Section 7.2.5.
          7.2.2 If Tenant does not lease any one or more other Buildings in the
Project, then effective from and after the date that Tenant ceases to lease the
same, Landlord shall operate and maintain the Common Areas of the Project at a
level and in a manner consistent with the operation and maintenance of the
Common Areas prior to the Commencement Date. Tenant shall pay and reimburse
Landlord for the Proportionate Share of Landlord’s out-of-pocket costs and
expenses for such operation and maintenance, except as provided in
Section 7.2.5, and Landlord shall pay and bear all other costs and expenses
incurred for such operation and maintenance (subject to reimbursement by Tenant
under such leases for other Buildings as may from time to time remain in effect
between Landlord and Tenant). Such payment and reimbursement by Tenant shall be
made by Tenant in estimated monthly installments, in amounts from time to time
reasonably estimated by Landlord, with an annual reconciliation upon
presentation to Tenant of Landlord’s statement with reasonable supporting
documentation. The “Proportionate Share” of the Building shall be a fraction,
the numerator of which is the gross floor area of the Building and the
denominator of which is the gross floor area of all Buildings in the Project,
including the Building. Landlord and Tenant shall work together cooperatively
and in good faith in order to ensure an orderly transition in the responsibility
for the maintenance and operation of the Common Areas of the Project, which may
include the assignment of existing maintenance contracts from Tenant to
Landlord.
          7.2.3 Any payment due from either party to the other pursuant to this
Section 7.2 shall be due within thirty (30) days after receipt of the other
party’s statement. Each party shall have the right to review and inspect the
books and records of the other party regarding the costs and expenses of the

Exhibit E, Page 5



--------------------------------------------------------------------------------



 



operation and maintenance of the Common Areas, as appropriate to confirm the
amounts owning as provided above in this Section 7.2 until the first anniversary
of the expiration or earlier termination of this Lease or, if later, until the
first anniversary following receipt of any invoice, statement or other request
for payment.
          7.2.4 Notwithstanding the foregoing provisions of this Section 7.2,
Landlord, and not Tenant, shall be responsible for all Capital Expenditures
necessary and appropriate during the Term in connection with the operation and
maintenance of the Common Areas.
     7.3 Untenantability: If all or any portion of the Building or Premises
should become unsuitable for Tenant’s use for a period exceeding three
(3) consecutive business days by reason of a cessation of utilities or services
caused by Landlord’s negligence or willful misconduct, by reason of any
restriction or limitation of access to and through the Common Areas caused by
Landlord’s negligence or willful misconduct, or by reason of the performance of
any construction or other work by Landlord in or around the Project, then Tenant
shall be entitled to an abatement of all Rents payable hereunder to the extent
of the interference with Tenant’s use of the Premises occasioned thereby. If
such unsuitability is not remedied within twenty (20) days after the occurrence
of such event, then Tenant also shall be entitled to terminate this Lease by
delivery of written notice of termination to Landlord at any time while such
unsuitability continues.
8. TAXES:
     8.1 Real Property Taxes Defined: The term “Real Property Taxes” as used
herein shall mean all real property taxes, assessments and other charges imposed
by any governmental or quasi-governmental authority, which are levied or
assessed by reason of the ownership or use of the Real Property or any portion
thereof, including, without limitation, any license taxes, or ad valorem taxes
on Landlord’s personal property located on and used in connection with the Real
Property. Notwithstanding the foregoing, the following shall not constitute Real
Property Taxes for the purpose of this Lease, and nothing herein shall be deemed
to require Tenant to pay any of the following: (i) any state, local, federal,
income tax measured by the net income of Landlord from all sources; (ii) any
estate or inheritance taxes; (iii) any franchise, succession or city or county
transfer taxes; (iv) interest on taxes or penalties resulting from Landlord’s
failure to pay Real Property Taxes (unless due to Tenant’s failure to pay to
Landlord Real Property Taxes as provided herein), or (iv) any Real Property
Taxes in excess of the amount which would be payable if such tax or assessment
expense were paid in installments over the longest allowable term.
     8.2 Tenant’s Obligation to Reimburse: Tenant shall pay to Landlord all Real
Property Taxes which are allocable to the Term and attributable to the Premises.
If the Premises are not a separate tax parcel, the Real Property Taxes
attributable to the Premises shall be determined by reference to the proportion
that the floor area of the Building bears to the aggregate floor area of the
Building and all Other Buildings on the same tax parcel. Real Property Taxes for
the calendar years during which the Commencement Date and the Expiration Date
occur shall be prorated so that Tenant pays only that portion of the Real
Property Taxes for such calendar years allocable to periods of time during the
term of this Lease. Such pro ration shall be computed and made as soon as
practicable after the Commencement Date and the Expiration Date. Tenant shall
pay Real Property Taxes within thirty (30) days after Tenants’ receipt of
Landlord’s written billing therefor (which billing shall include a copy of
Landlord’s applicable tax bills or other evidence reasonably available to
Landlord substantiating the amount billed to Tenant).
     8.3 Taxes on Tenant’s Property: Tenant shall pay before delinquency any and
all taxes, assessments, license fees and public charges levied, assessed or
imposed against Tenant’s Property. Tenant shall furnish Landlord with
satisfactory evidence of these payments within thirty (30) days after receipt of
written request therefor from Landlord, but no more than once each year.

Exhibit E, Page 6



--------------------------------------------------------------------------------



 



9. INSURANCE:
     9.1 Tenant’s Insurance: Tenant shall, at its cost, maintain a policy or
policies of commercial general liability insurance or maintain or cause to be
maintained self-insurance, in a manner consistent with the past practices of Sun
Microsystems, Inc., including property damage, against liability for personal
injury, bodily injury, death, and damage to property occurring in, or resulting
from an occurrence on the Premises. Tenant shall cause Landlord and Landlord’s
lenders to be covered as additional insureds under Tenant’s commercial general
liability insurance.
     9.2 Property Insurance:
     (a) Landlord shall maintain a policy of fire and extended coverage
insurance providing Special Form coverage at full replacement value, and Tenant
shall reimburse Landlord for the cost thereof as provided in subsection (b) of
this Section. Landlord, at its option, may also purchase lost rental income
insurance for the Premises.
     (b) For any period during the Term that insurance is maintained by Landlord
as provided above in subsection (a) of this Section, Tenant shall reimburse
Landlord for the cost of such insurance carried by Landlord allocable to the
Term and attributable to the Premises, which shall be paid within thirty
(30) days of Tenant’s receipt of Landlord’s billing therefor. Such insurance
costs shall be prorated so that Tenant pays only that portion of such insurance
costs for such calendar years allocable to periods during the Term that Landlord
is responsible to maintain such coverage. Landlord shall provide Tenant with
evidence reasonably available to Landlord substantiating the cost of such
insurance. If such insurance covers the Premises and any other property,
Landlord shall allocate the cost of such insurance between the Premises and such
other property reasonably and in good faith. Landlord estimates that the
aggregate annual cost for such insurance under this Lease and the Other Leases
would have been $235,000 if purchased on June 5, 2006. The amount payable by
Tenant pursuant to this Section shall be determined based on Landlord’s actual
premiums for such insurance, provided Landlord shall use good faith efforts to
obtain such insurance on commercially competitive terms.
     9.3 General Requirements: All insurance required under this Lease shall be
issued by insurance companies authorized to do business in the state in which
the Premises are located.
     9.4 Certificates: A certificate of insurance for each insurance policy
required by this Lease shall be deposited with the other party at the
commencement of the Term and, thereafter, promptly following the other party’s
request.
     9.5 Release and Waiver of Subrogation: Notwithstanding anything to the
contrary in this Lease, the parties hereto release each other, and their
respective agents, employees and subtenants from any liability for damage to
property that arises out of or incident to any peril which is actually insured
against, which is required to be insured against under this Lease, or which
would normally be covered by so called “all risk” property insurance, without
regard to the negligence or willful misconduct of the entity or party so
released or any other cause. Each party shall cause each property insurance
policy it obtains to provide that the insurer thereunder waives all right of
recovery by way of subrogation as required herein in connection with any injury
or damage covered by the policy.
10. INDEMNITY: Tenant shall hold harmless, indemnify and defend Landlord and its
employees and agents, with competent counsel reasonably satisfactory to
Landlord, from all liability, penalties, losses, damages, costs, expenses,
causes of action, claims and/or judgments arising by reason of any death, bodily
injury, personal injury or property damage to the extent resulting from the
negligent act or omission of Tenant, its agents, contractors, or employees, a
breach by Tenant of this Lease, or a violation by Tenant of any Law or Private
Restriction, in each case during the Term of this Lease only. Landlord shall
hold harmless, indemnify and defend Tenant and its employees, affiliates, and
agents, with competent counsel reasonably satisfactory to Tenant, from all
liability, penalties, losses, damages, costs, expenses, causes of action, claims
and/or judgments arising by reason of any death, bodily injury,

Exhibit E, Page 7



--------------------------------------------------------------------------------



 



personal injury or property damage to the extent resulting from the negligent
act or omission of Landlord, or its agents, contractors, or employees, a breach
by Landlord of this Lease, or a violation by Landlord of any Law or Private
Restriction, in each case during the Term of this Lease only.
11. DAMAGE AND DESTRUCTION:
     11.1 Landlord’s Duty to Restore: If the Building or Premises is damaged in
whole or in part by fire, the elements, or any other cause whatsoever
(collectively, “Casualty”), then Landlord shall restore the same to
substantially the same condition existing immediately prior to such damage,
unless the Lease is terminated by Landlord pursuant to Section 11.2 or by Tenant
pursuant to Section 11.3.
     11.2 Landlord’s Right to Terminate: Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty (30) days after the date of such damage:
          11.2.1 The Building is damaged by any peril to such an extent that the
estimated cost to restore the Building exceeds Two Million Five Hundred Thousand
Dollars ($2,500,000.00); or
          11.2.2 The Building is damaged by any peril within the last six months
of the Term and the restoration of the Premises cannot be substantially
completed within sixty (60) days after the date of such damage. In the event of
damage to a portion of the Building within the last six months of the Term,
notwithstanding the provisions of Section 11.1, Landlord may elect not to
restore the damaged portion of Building, and the rents and charges under this
Lease shall be reduced in proportion to the area Tenant is unable to use,
provided that Landlord shall do such work as may be appropriate to enable Tenant
to continue to use and occupy the portion of the Building not damaged by the
casualty.
     11.3 Tenant’s Right to Abatement and Termination: If all or any portion of
the Building or Common Area should become unsuitable for Tenant’s use as a
consequence of fire or other casualty, then Tenant shall be entitled to an
equitable abatement of all Rents payable hereunder to the extent of the
interference with Tenant’s use of the Premises occasioned thereby. If for any
reason the Premises or Common Area are not or cannot be restored pursuant to
Section 11.1 within sixty (60) days after the date of the Casualty, then Tenant
may terminate this Lease by written notice to Landlord.
12. CONDEMNATION: If any material part of the Building, the Common Area, or the
Premises is taken by the exercise of the power of eminent domain (or conveyed by
Landlord in lieu of that exercise), and the remaining portion cannot be made
suitable for the continued use and operation of the Premises by Tenant for
substantially the same purposes as immediately prior to such taking, then either
Landlord or Tenant may terminate this Lease upon thirty (30) days prior written
notice. Any termination of this Lease pursuant to this Article 12 shall be
without prejudice to the rights of either Landlord or Tenant to recover any
compensation and damage caused by such condemnation to which they are entitled
from the condemning authority. All consideration, compensation, damages, income,
rent, awards, and interest that may be paid or made in connection with any
taking will be divided between Landlord and Tenant as their respective interests
may appear as determined by the condemning authority. Neither Tenant nor
Landlord shall have any rights in any award made to the other party by any
condemning authority. If this Lease is not terminated by either Landlord or
Tenant in accordance with this Article 12, the Rents shall be abated in the
proportion that the usable area of the Premises taken bears to the usable area
of the Premises immediately before the taking.
13. ASSIGNMENT AND SUBLETTING: Tenant shall not assign this Lease or any of
Tenant’s rights hereunder or sublet all or any part of the Premises without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that Tenant may assign this
Lease or sublet all or any portion of the Premises, without the requirement of
any consent by Landlord, to any successor corporation to Tenant by way of
merger, consolidation or other corporate reorganization, or to any parent,
subsidiary or affiliate of Tenant, or to any party acquiring all or
substantially all of Tenant’s assets or stock, or to any party acquiring and
continuing that portion of

Exhibit E, Page 8



--------------------------------------------------------------------------------



 



Tenant’s business operations conducted at or from the Premises, or to any entity
with whom Tenant is undertaking or will undertake a joint venture or similar
joint research and development, marketing, distribution, sales or development
project at the Premises (collectively, “Permitted Transferees”, individually,
“Permitted Transferee”). Tenant shall deliver to Landlord written notice of such
assignment or sublease within fifteen (15) days after the effective date
thereof, and no such sublease, assignment or other transaction shall limit or
restrict Tenant’s liability under this Lease. All options and other rights
granted under this Lease to Tenant shall inure to the benefit of and be
exercisable by a Permitted Transferee.
14. DEFAULT:
     14.1 Tenant’s Default-Definition: Tenant shall be in “Default” under this
Lease if Tenant: (i) fails to pay any Rent when due, if the failure continues
for fifteen (15) days after written notice thereof is given by Landlord to
Tenant; (ii) fails to perform any other provision of this Lease, if the failure
is not cured within thirty (30) days after written notice thereof is given by
Landlord to Tenant; if the failure cannot reasonably be cured within thirty
(30) days, Tenant shall not be in Default if Tenant commences to cure the
failure within the thirty (30) day period and diligently continues to cure the
Default; (iii) files a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
under any insolvency act of any state, or is dissolved, or makes an assignment
for the benefit of creditors; or (iv) involuntary proceedings under any
bankruptcy laws or insolvency act or for the dissolution of Tenant are
instituted against Tenant, or a receiver or trustee is appointed for all or
substantially all of Tenant’s property, and the proceeding is not dismissed or
the receivership or trusteeship is not vacated within sixty (60) days after the
institution or appointment.
     14.2 Tenant’s Default-Remedies: Upon the occurrence of any Default by
Tenant, Landlord shall have the right, at Landlord’s election, to terminate this
Lease by giving Tenant written notice of such termination and be entitled to the
remedies described in Section 14.2.1 and/or to pursue any and all other remedies
available at law or in equity.
          14.2.1 Upon termination of this Lease by Landlord in accordance with
the provisions of Section 13.2, Landlord shall be entitled to recover from
Tenant the following: (i) the worth, at the time of the payment or award, of the
unpaid Rents that had come due through termination of this Lease; (ii) the
worth, at the time of payment or award, of the amount by which the unpaid Rents
which would have come due after the date of termination of this Lease through
the time of payment or award exceeds the amount of the loss of Rents that Tenant
proves could have reasonably avoided; and (iii) the worth, at the time of
payment or award, of the amount by which the unpaid Rents for the balance of the
Term after the time of the payment or award exceeds the amount of loss of Rents
that Tenant proves could have been reasonably avoided. The worth, at the time of
award, as used in the foregoing clauses (i) and (ii) shall be computed by
allowing interest at a rate of either ten percent (10%) per annum or the maximum
applicable rate permitted by Law, whichever is less (“Agreed Interest Rate”),
from the date the same became due and owing. The worth, at the time of award, as
referred to in the foregoing clause (iii) shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of payment or award plus one percent (1%).
          14.2.2 Landlord may, at Landlord’s election, keep this Lease in effect
and enforce by an action at law or in equity all of its rights and remedies
under this Lease, including the right to recover the rent as it becomes due
under the Lease.
     14.3 Mitigation of Damages: Landlord shall use commercially reasonable
efforts to mitigate its damages from any breach or Default by Tenant under this
Lease.
     14.4 Waiver of Landlord’s Lien: Landlord waives any right by statute,
common law, contract or otherwise for distraint, landlord’s lien or any other
similar right or remedy with respect to Tenant’s Property. Within ten (10) days
after Tenant’s request, Landlord shall execute documents in a form

Exhibit E, Page 9



--------------------------------------------------------------------------------



 



reasonably satisfactory to Tenant to evidence Landlord’s waiver of any right,
title, lien or interest in Tenant’s personal property.
     14.5 Landlord’s Default and Tenant’s Remedies: Landlord shall not be deemed
to be in default of its obligations unless Landlord fails to perform any
covenant, condition, or agreement contained in this Lease and fails to cure the
nonperformance within a reasonable time, but not later than thirty (30) days
after receiving written notice of the failure, provided, however, that if the
nature of Landlord’s failure to perform reasonably requires more than thirty
(30) days to cure, then Landlord shall not be deemed in default if Landlord
commences to cure such failure within said thirty (30) day period and thereafter
diligently and in good faith prosecutes such cure to completion. If Landlord is
in default pursuant to this Section, then Tenant may, in addition to any other
remedies provided at law or in equity, cure the default at Landlord’s expense.
In addition, Tenant may terminate this Lease if the uncured default
substantially interferes with the operation of Tenant’s business. If Tenant pays
any sum because of Landlord’s default, Landlord shall reimburse such sum to
Tenant upon thirty (30) days written notice, with supporting documentation. If
Landlord fails to so reimburse Tenant, Tenant may withhold from future Rents the
sum owed Tenant, until Tenant is reimbursed in full for the sum plus interest at
the Agreed Interest Rate.
     14.6 Cure of Tenant Default: Landlord may, at its option and upon the terms
and conditions set forth below, cure a default by Tenant under this Lease in
performing work to the Building or the Common Area, where such default poses a
material risk of damage to the Premises or any property thereon or to the health
or safety of any person. Landlord may perform such work only after giving Tenant
thirty (30) days prior written notice stating Landlord’s intention to perform
under this Section (except that in an emergency, Landlord shall only be required
to give such advance notice as may be reasonable in the circumstances), and only
if Tenant has failed to cure within such period or, if the cure is not
susceptible of cure within such period, has failed to commence cure within such
period and thereafter diligently pursues the cure to completion. Tenant shall
reimburse Landlord for the out-of-pocket costs incurred by Landlord in
performing such work, within thirty (30) days after Tenant’s receipt of
Landlord’s invoice with reasonable supporting documentation of such cost.
15. SIGNS: Tenant shall continue throughout the Term to have the right to place
and maintain signage in and on the Building and Project and to modify or replace
existing signage in compliance with Laws and Private Restrictions.
16. SUBORDINATION:
     16.1 Deeds of Trust and Ground Leases: Landlord represents and warrants
that there is not any deed of trust, mortgage or other hypothecation or security
device (a “Mortgage”), or any ground or underlying lease (a “Ground Lease”),
encumbering or affecting the Premises as of the date of this Lease.
     16.2 Priority of Lease: This Lease shall be prior to any Mortgage or Ground
Lease recorded after the date of this Lease affecting the Premises. If, however,
a lender desires that this Lease be subordinate to any thereof, Tenant agrees
that it will, within fifteen (15) days following receipt of Landlord’s written
request, execute and deliver a Subordination, Non-Disturbance and Attornment
Agreement in the form attached as Exhibit A hereto.
17. HOLDOVER: If Tenant retains possession of any part of the Premises after the
Term, Tenant shall become a month-to-month tenant for the entire Premises upon
all of the terms of this Lease as might be applicable to such month-to-month
tenancy, except that Tenant shall pay Base Rent at 150% of the Base Rent in
effect immediately prior to such holdover, computed on a monthly basis for each
full or partial month Tenant remains in possession. No acceptance of Rent or
other payments by Landlord under these holdover provisions shall operate as a
waiver of Landlord’s right to regain possession or any other of Landlord’s
remedies.
18. GENERAL PROVISIONS:

Exhibit E, Page 10



--------------------------------------------------------------------------------



 



     18.1 Miscellaneous: Should any provision of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. This Lease shall be governed by the Laws where
the Premises are located. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. The language in all parts of this Lease shall in all cases
be construed as a whole according to its fair meaning, and not strictly for or
against either Landlord or Tenant. The captions used in this Lease are for
convenience only and shall not be considered in the construction or
interpretation of any provision hereof. When a party is required to do something
by this Lease, it shall do so at its sole cost and expense without right of
reimbursement from the other party unless specific provision is made therefor.
Landlord shall not become or be deemed a partner or a joint venturer of Tenant
by reason of this Lease. This Lease may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one Lease. This Lease and the documents referred to herein constitute the entire
agreement between the parties, and there are no binding agreements or
representations between the parties except as expressed herein. No subsequent
change or addition to this Lease shall be binding unless in writing and signed
by the parties hereto. All exhibits to this Lease shall be deemed incorporated
herein by the individual reference to each such exhibit, and shall be deemed a
part of this Lease as though set forth in full in the body of the Lease. In any
action or proceeding arising under or relating to this Lease, the party that
does not prevail in such action or proceeding shall pay the prevailing party’s
costs and expenses, including reasonable attorneys’ fees.
     18.2 Waiver: One party’s consent to or approval of any act by the other
party requiring the first party’s consent or approval shall not be deemed to
waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No delay or omission in the exercise
of any right or remedy accruing to either party upon any breach by the other
party under this Lease shall impair such right or remedy or be construed as a
waiver of any such breach theretofore or thereafter occurring. The waiver by
either party of any breach of any provision of this Lease shall not be deemed to
be a waiver of any subsequent breach of the same or any other provisions herein
contained.
     18.3 Estoppel Certificates: Each party agrees, within ten (10) days
following receipt of any request by the other, to execute and deliver an
estoppel certificate upon which the requesting party and any others it
designates may rely (i) certifying that this Lease is unmodified and in full
force and effect, or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect;
(ii) stating the date to which the rent is paid in advance, if any;
(iii) acknowledging that there are not, to the certifying party’s knowledge, any
uncured defaults on the part of the other party hereunder, or if there are
stating their nature; and (iv) certifying such other information about the Lease
as may be reasonably required by the requesting party.
     18.4 Reimbursable Expenditures: Any expenditure by a party permitted or
required under this Lease, for which such party is entitled to demand and does
demand reimbursement from the other party, shall be limited to the actual cost
to the demanding party of the goods and/or services giving rise to such
expenditure, which cost (i) shall not exceed the fair market value of such goods
and/or services, (ii) shall be reasonably incurred, and (iii) shall be
substantiated by documentary evidence available for inspection and review by the
other party or its representative during normal business hours.
     18.5 Notices: Any notice required to be given hereunder shall be in writing
and addressed to either Landlord or Tenant at its address specified in
Article 1, or to such other address or addresses as the party may from time to
time designate by written notice, and shall be deposited in the United States
mail, duly registered or certified and postage prepaid, or send for delivery by
an overnight courier service that confirms delivery. Notices shall be effective
at the time the same are given in accordance with this Section, provided that
where either Landlord or Tenant is permitted or required, following notice from
the other, to respond or give or make any notice or election, the time period
within which the party may do so

Exhibit E, Page 11



--------------------------------------------------------------------------------



 



shall run from receipt or refusal to receive.
     18.6 Authority: If either party to this Lease is a corporation, limited
liability company or partnership, such party represents and warrants that each
individual executing this Lease on such party’s behalf is duly authorized to
execute and deliver this Lease on behalf of said corporation, limited liability
company or partnership and that this Lease is binding upon said corporation,
limited liability company or partnership in accordance with its terms.
     18.7 Brokerage Commissions: Each of Landlord and Tenant shall be
responsible to pay the brokerage commissions or other fees, if any, that may be
due by reason of commitments made by such party. Each party shall hold harmless
the other from all damages or claims that may be asserted by any broker, finder,
or other person by reason of commitments made or alleged to have been made by
the indemnifying party.
     18.8 Force Majeure: Whenever a period of time is herein prescribed for
action (other than the payment of money) to be taken by Landlord or Tenant, such
party shall not be liable or responsible for, and there shall be excluded from
the computation for any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions; provided, however, that the foregoing shall not be
deemed to extend the time at which Tenant is entitled to an abatement of Rents
or to terminate this Lease pursuant to any express provision of this Lease.
     18.9 Landlord’s Right of Entry: Landlord, its agents, employees, and
contractors shall have the right to enter the Premises at any reasonable time
upon written notice to Tenant and with a representative of Tenant present, and
provided Landlord shall comply with all reasonable security measures of Tenant
and shall not interfere with the conduct of Tenant’s business, for the purpose
of making repairs, replacements and alterations or additions in, to, or about
the Premises or Building as are the responsibility of Landlord under this Lease
or as are necessary for Landlord’s performance of its maintenance and operation
responsibilities relating to the Premises or the Building or to carry out any
other applicable provision of this Lease. However, in the event of an emergency,
Landlord may enter the Premises at other reasonable times after giving such
notice, if any, as may be practicable in the circumstances. Landlord may show
the Premises to prospective purchasers, lessees and mortgagees, during business
hours upon reasonable notice to Tenant, and providing Landlord does not
interrupt Tenant’s normal operations and adheres to Tenant’s reasonable policies
regarding security of the Premises and Tenant’s proprietary business
information.
     18.10 Lease Provisions Govern. Neither Landlord nor Tenant shall be
required to furnish any services or facilities or to make any repairs,
replacements or alterations of any kind in or on the Premises except as
specifically provided herein.
          IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with
the intent to be legally bound thereby, to be effective as of the day and year
first set forth above.

                AS LANDLORD:   AS TENANT:
 
    ,        , 
 
 
 
a
      a    
 
 
 
     
 

                     
By:
          By:            
 
     
 
 
                    Printed Name:       Printed Name:    
 
     
 
         
 
 
                   
Title:
          Title:            
 
     
 

Exhibit E, Page 12